Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the rejection of the amendments for teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US20170277130 in view of Tu Xuan US 4,542,329 and further in view of Corbin US 5877608.

Regarding claim1, Saito teach a movement comprising: 
a motor having a coil (Fig. 4 and L1) and a rotor; (Para 0052….the stepping motor 4 includes a stator 47 and a rotor 48;)

a driver (item 693 and DVR 66 Fig. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state. 

a lower limit detector (Resistor R1 along with circuit 696) driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) configured to determine whether a current flowing through the coil, in response to the drive signal, is less than a lower limit, 
an upper limit detector (driving processor configured to……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is more than an upper limit where the rotor rotates on step; (Para. 0012, 0058, 0059, 0072)
a drive controller (item 6 or CPU 61) that brings the driver into the ON state based on a detection result of the lower limit detector after the driver is brought into the OFF state, and 
brings the driver into the OFF state when the upper limit detector detects that the current flowing through the coil is more than the upper limit after a predetermined time elapses from the driver being brought into the ON state; (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off, 0063) 
a timer configured to measure an OFF time indicating an elapsed time from the driver being brought into the OFF state (The timing circuit 613 is a counter circuit that counts the number of a prescribed frequency signal inputted from the divider circuit 612 and adds the obtained number to an initial time so as to measure the current time.); 
Saito teach a current detection, but is not clear on 

However, Tu Xuan teach wherein the lower limit detector (Col. 6, Ln 1-2) detects the current flowing through the coil during rotation of the rotor and at a same time that the rotor is being rotated one step and compares the current detected during the rotation of the rotor to the lower limit; (Col. 3, Ln 65 to Col, 4, Ln 1-3)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lower limit detection to the device of Saito as per Tu Xuan, the motivation being to ensure the step rotation of the motor when the current in the coil is detected at different attained limit.  

Saito do not explicitly disclosed a polarity switcher configured to switch a polarity of the 
drive signal in response to a determination that both (i) the current is less than the lower limit and (ii) the OFF time satisfies a polarity switching condition indicated by the measured OFF time being greater than a predetermined set time. 
However, Corbin disclosed a polarity switcher (S2) configured to switch a polarity of the drive signal in response to a determination that both (i) the current is less than the lower limit and (ii) the OFF time satisfies a polarity switching condition indicated by the measured OFF time being greater than a predetermined set time. (Col. 2, Ln 33-38)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher as claimed to the device of Saito as per Corbin, the motivation being that the angular position of the rotation of the motor 

Regarding claim 2, Saito teach the movement according to claim 1, wherein the polarity switcher (247) determines that the polarity switching condition is satisfied when the OFF time is longer than a setting time. (Para. 0061….. the driving pulse generating circuit 692 (see FIG. 2) turns the switching elements Tr1 and Tr4 on and the other switching elements off.  As a result, current flows to the coil L1 along a path A1 traversing the switching elements Tr1 and Tr4.)

Regarding claim 3, Saito teach the movement according to claim 1, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a driving start time is shorter than a predetermined time, or a number of times of switching between the ON state and the OFF state of the driver from the driving start time is smaller than a predetermined number of times. (Para. 0062)

Regarding claim 4, Saito teach the movement according to claim 1, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a polarity switching time is shorter than a predetermined time, or a number of times of switching between the ON state and the OFF state of the driver from the polarity switching time is smaller than a predetermined number of times. (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito US 20170277130 in view of Tu Xuan US 4,542,329.

Regarding claim 6, Saito disclose a movement comprising: 
a motor having a coil; (Fig. 4 and L1) and a rotor (Para 0052…. the stepping motor 4 includes a stator 47 and a rotor 48;

a driver (item 693 and DVR 66 Fig. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state.
a lower limit detector (R1 along with circuit 695) driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is less than a lower limit while the rotor rotates one step; (Para. 0058, 0059, 0072) Note: the lower limit is interpreted as the peek value of the current and when the detection takes place, the current is less than the lower limit. When the current is detected as t3 and t4, the current is less than the peek value, (See Fig. 6A and 6B)
a drive controller (item 6) that brings the driver into the ON state when the lower limit detector detects that the current flowing through the coil is less than the lower limit after a predetermined time elapses from the driver being brought into the OFF state, and brings the driver into the OFF state when the upper limit detector detects that the current flowing through the coil is more than the upper limit after the driver is brought into the ON state; (Para. the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off) and 
a polarity switcher (247) that switches a polarity of the drive signal when an ON time satisfies a polarity switching condition, the ON time being an elapsed time from the driver being brought into the ON state. (Para. 0098)
Saito is not clear on an upper limit detector configure to determine whether a current flowing through the coil, in response to the drive signal, is more than Saito teach a current detection, but is not clear on 
wherein the upper limit detector detects the current flowing through the coil during rotation of the rotor and at a same time that the rotor is being rotated one step and compares the current detected during the rotation of the rotor to the upper limit; 
However, Tu Xuan teach wherein the upper limit detector (Col. 6, Ln 1-2) detects the current flowing through the coil during rotation of the rotor and at a same time that the rotor is being rotated one step and compares the current detected during the rotation of the rotor to the lower limit; (Col. 3, Ln 65 to Col, 4, Ln 1-3)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lower limit detection to the device of Saito as per Tu Xuan, the motivation being to ensure the step rotation of the motor when the current in the coil is detected at different attained limit. 


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US20170277130 in view of Tu Xuan US 4,542,329 and further in view of Corbin US 5877608 and further in view of Igarashi et al. US 6,072,752

Regarding claim 5, Saito disclosed an electronic timepiece (See Fig. 5) comprising: 
Saito do not disclose a casing; and 
the movement according to claim 1 housed within the casing. 
However, Igarashi disclose a casing (Fig. 5); and the movement according to claim 1 housed within the casing. (Col. 13, Ln 39-60),
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a casing to the device of Saito as per Igarashi, the motivation being to provide the electronic devices which maintain synchronism between predetermined data and the content of a predetermined timing counter and does not lose predetermined stored data even when the cell is replaced by the manufacturer of the electronic devices such as the analog-type multi-functional electronic timepieces or by the user of the electronic device. (Col. 37, Ln 64 to Col. 38, Ln 1-4)

Regarding claim 10, Igarashi disclosed an electronic timepiece (See Fig. 5) comprising: 
a casing (Fig. 5); and the movement according to claim 6 housed within the casing. (Col. 13, Ln 39-60)
Claim Objections
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
 Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In claims 11 and 12 there is recites a first detecting step that that detects a current flowing through the coil, a second detecting step that detects a current flowing through the coil, a first controlling step that brings the driver to the ON state, a second controlling step that brings the driver to OFF state. The steps recited in the claims are incomplete.  The essential steps of the apparatus that is required to connect to the recited methods in order to be able to perform the operational functions are missing or cannot be identified and followed in the drawing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846